DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2021 has been entered.
 
Drawings
The drawings are objected to because Fig. 1 shows two elements 120, but the specification only discloses a single inner body 120.  The examiner respectfully suggests deleting one of the numbers 120 from Fig. 1.
In the case that the suggested claim language is used (see the suggested claim language for claim 1 in the 112(b) rejection below), the following objection is believed to be correct.  The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spatial portions (see the suggested claim language for claim 1 in the 112(b) rejection below) .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The specification appears to have a typographical error on line 11 of page 12.  The examiner respectfully suggests replacing “110” with -- 120 --.
  The specification appears to have a typographical error on line 20 of page 13.  The examiner respectfully suggests replacing “leas” with -- least --.

The specification appears to have a typographical error on line 15 of page 14.  The examiner respectfully suggests replacing “the load cell 130” with -- load cells 130 --.
Appropriate correction is required.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:
Claim 1 appears to have a typographical error in line 11.  The examiner respectfully suggests replacing “is” with -- are --.
Claim 1 recites the limitation "the at least one load cell" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the load cell" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the power" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the outside” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the outside" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites that “the space is … formed as a pair of opposing quadrants of a disc” in lines 5-6.  The use of the term “quadrants” appears to mean that a disc is divided into four equal parts.  However, the drawings (e.g. Fig. 1) disclose a space 111 that is divided into special portions (i.e. the spaces that surround each shaded portion of 120), but the spatial portions are larger than the (unlabeled) non-spatial portions of 110 that connect to load cells 130.  Thus, the spatial portions do not appear to be quadrants of a disc.  Therefore, there is a conflict between the specification and the claims.  It has been held that a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.  See MPEP 2173.03 and In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).


The examiner respectfully suggests that the following claims would be allowable:

1. (Currently Amended) A power transmission apparatus capable of measuring torque, comprising:
an outer body that receives power from outside, the outer body being formed in a teeth shape along an outer circumference surface of the outer body to receive the power from outside and including a space, wherein the space is formed through an inner portion of the outer body and formed as a pair of opposing spatial portions, each spatial portion being defined by an arc of the [[disc]] outer body and two flat surfaces that emanate from the outer body toward a middle portion of the outer body;
an inner body that is received within the outer body, the inner body including two flat surfaces, each being disposed in a respective spatial portion of the space, wherein each flat surface of the inner body [[are]] is substantially parallel with a respective flat surface of the flat surfaces that emanate from in the outer body; and
two load cells disposed between the flat surfaces of the inner body and the flat surfaces that emanate from the outer body, each load cell directly abutting one of the flat surfaces of the inner body and one of the flat surfaces that emanate from the outer body so that the inner body and the outer body are connected only by the two load cells,
wherein the inner body is formed so that an outer perimeter surface of the inner body is spaced apart from an inside of the space, and
two load cells receives a compression force and a tension force from the outer body and the inner body.

4. (Currently Amended) The power transmission apparatus of claim 1, wherein the inner body includes a board including an electric circuit for operating the two load cells.

5. (Currently Amended) The power transmission apparatus of claim 4, wherein [[the]] power for operating the two load cells and the board is received from [[the]] outside by either a brush using direct contact or a wireless power transmission.

6. (Currently Amended) The power transmission apparatus of claim 4, wherein a signal detected from the two load cells and the board is transmitted 

Allowable Subject Matter
Claims 1 and 3-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853